Opinion issued January 23, 2020




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00195-CV
                             ———————————
        AMANDA BRAUER AND ANDREW THACKER, Appellants
                                           V.
   SAMUEL W. PARKER AND ELIZABETH T. COLLIGAN-PARKER,
                        Appellees


                    On Appeal from the County Court at Law
                             Waller County, Texas
                       Trial Court Case No. 17-11-24620


                           MEMORANDUM OPINION

      Appellants, Amanda Brauer and Andrew Thacker, have failed to timely file a

brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that this appeal was subject to

dismissal, appellants did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case). Accordingly, we dismiss the appeal for

want of prosecution for failure to timely file a brief. We dismiss any pending motions

as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2